Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s statement under 35 U.S.C. §102(b)(2)(C)  filed 24 May 2021  removes rejections of claims 1-10 under 35 USC 103 as being obvious over view of  Fujiwara et al (  U.S. Patent No. 10,754,248  as evidenced by the English translation of Foreign Application JP 2017-55526 having a filing date of 22 March 2017 asn cited as foreign priority for Fujiwara et al.  The statement made was as follows: 
    PNG
    media_image1.png
    204
    893
    media_image1.png
    Greyscale
  This removes all rejections of record set forth in the Office Action of 03 March 2021 leaving claims 1-10 and 11 and 15 allowed.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18 , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 15-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.


Claim 1 is allowable. The restriction requirement with respect to Separate species of invention in Group I , as set forth in the Office action mailed on 26 October 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of election of Species  with respect to Group I  is withdrawn as to any claim that requires al the limitations of claim 1 as now allowed.  Claims 12-13 , directed to a non elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 26 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of no claims now being withdrawn with respect to a Restriction requirement, claims 1-18 are now under examination and in view of claim 1 being found allowed, all of claims 1-18 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737


/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/30/2021